Dowling, J. (dissenting):
I dissent upon the ground that, under the allegations of the answer, either admitted or not properly put in issue by the form of the reply thereto, it sufficiently appears that both lessor and lessees, at the time of the execution of the lease and by a fair reading of its terms, contemplated that a corporation was to be formed to carry on the business of the individual lessees and that, when formed, it was to succeed to the business, take possession of the demised premises, and assume all the liabilities thereunder, including the payment of rent. Nor does plaintiff make any adequate denial of the allegation that he continued in all respects to recognize and treat the O’NeillAdams Company as tenant under the lease until March 1, 1915. For these reasons I favor a reversal of the order appealed from, and the granting of defendants’ motion for judgment on the pleadings.
Order affirmed, with ten dollars costs and disbursements.